Supplemental Opinion on Rehearing September 29, 1986 Robert H. Dudley, Justice. We deny petitioners’ request for rehearing because petitioners did not comply with ARCP Rule 54(b). However, we modify the mandate dismissing the appeal to a dismissal without prejudice to the right of petitioner to apply to the trial court for a determination and direction under ARCP Rule 54(b). We express no opinion as to whether the determination and direction should be made as this is a matter within the discretion of the trial court. If the determination and direction are made, a new appeal may come before us on the present briefs and record supplemented to show the subsequent proceedings.